Citation Nr: 1454123	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-20 805	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for residuals of fractured pelvis and left femoral head dislocation (claimed as fractured pelvis and left hip pain).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested and was scheduled for a Board videoconference hearing on September 3, 2014.  However, on that date he submitted a signed statement requesting that the appeals be withdrawn.  As such, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for bipolar disorder.

2.  On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for hypertension.

3.  On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for skin cancer.

4.  On October 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the issue of entitlement to service connection for residuals of fractured pelvis and left femoral head dislocation (claimed as fractured pelvis and left hip pain).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bipolar disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for skin cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for residuals of fractured pelvis and left femoral head dislocation (claimed as fractured pelvis and left hip pain) by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a signed statement from the Veteran, received by the Board on October 27, 2014, the Veteran withdrew the appeal of the issues of entitlement to service connection for bipolar disorder, hypertension, skin cancer, and residuals of fractured pelvis and left femoral head dislocation (claimed as fractured pelvis and left hip pain).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for bipolar disorder is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to service connection for skin cancer is dismissed.

The appeal of the issue of entitlement to service connection for residuals of fractured pelvis and left femoral head dislocation (claimed as fractured pelvis and left hip pain) is dismissed.



		
M. N. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


